Citation Nr: 9910848	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  97-20 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to February 
1971.  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision of the VA RO which 
determined that new and material evidence had not been 
presented to reopen a claim for service connection for 
hearing loss.  The veteran testified at a personal hearing 
before the RO in October 1997.  In a January 1998 decision, 
the hearing officer confirmed the denial and issued a 
supplemental statement of the case.  

Although the RO persists in not distinguishing between the 
right and left ears, the record clearly shows the veteran is 
now seeking service connection for right ear hearing loss.  
Incidentally, that was the disability under consideration 
when the Board previously denied the claim (in August 1994).  
Accordingly, the issue has been characterized as stated on 
the preceding page.  


FINDINGS OF FACT

1.  In an August 1994 decision, the Board denied an 
application to reopen a previously denied claim for service 
connection for right ear hearing loss, and the veteran did 
not appeal that determination.  

2.  The evidence submitted since the August 1994 Board 
decision is cumulative or redundant of evidence previously 
considered, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The veteran has not submitted new and material evidence since 
the August 1994 Board decision, and his claim for service 
connection for right ear hearing loss is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In October 1974, the RO denied the veteran's original claim 
of service connection for hearing loss, finding that the 
condition was not incurred or aggravated during military 
service.  The veteran did not perfect an appeal of this 
denial and the decision became final.  38 U.S.C.A. § 7105.  
By rating decision in April 1983 service connection for 
hearing loss was denied.  The veteran was notified and did 
not appeal.  In November 1990, the veteran sought to reopen 
his claim.  In August 1994, the Board determined that new and 
material evidence had not been submitted sufficient to reopen 
the veteran's claim.  That decision is final.  38 U.S.C.A. 
§ 7104.  

The evidence of record at the time of the August 1994 Board 
decision included the service entrance examination report 
from December 1968 which reveals puretone thresholds of 15, 
15, 15, 20, and 20 decibels in the right ear and 0, 0, 10, 
10, and 15 decibels in the left ear, at 500, 1,000, 2,000, 
3000, and 4,000 Hertz, respectively.  On the medical history 
report, the veteran noted a history of earaches in childhood, 
not considered disabling.  

On separation examination in January 1971, no pertinent 
abnormalities were noted.  Puretone thresholds were 15, 15, 
10, and 10 decibels in the right ear and 0, 0, 0, and 0 
decibels in the left ear at 500, 1000, 2000, and 4000 Hertz, 
respectively.  

Also before the Board in 1994, was the October 1974 statement 
of Raif K. Sabeth, M.D. in which he indicated that the 
veteran reported a history of decreased hearing. He stated 
that his examination revealed a dull, retracted eardrum, 
posteriorly and an inflated left eustachian tube.  

The record also included VA outpatient treatment reports from 
1981-1984 which documented the veteran's ongoing treatment 
for right ear problems.  A March 1983 hospital discharge 
summary shows that he underwent the surgical placement of a 
tympanotomy tube into the right ear. 

An October 1990 VA operation report shows that the veteran 
underwent a right tympanomastoidectomy.  An October 1990 
audiological evaluation report shows conductive and mixed 
impairment of a mild to moderately severe degree in the left 
ear.  Word discrimination was good bilaterally.  The record 
also includes VA outpatient treatment records dated in 
October and December 1991 and February 1992.  

In a May 1991 statement, the veteran indicated that he 
received treatment on his ear in 1971.  He stated that he did 
not have hearing problems before entering the service, but 
following his discharge from the military, he began to 
realize that he had hearing loss after he tried to get 
employment.

During a November 1991 personal hearing, the veteran stated 
that about thirty days prior to separation from active duty a 
physician told him that he had a slight hearing problem that 
should be addressed.  He also testified regarding his post-
service treatment for hearing loss and difficulty finding 
employment due to hearing problems.  

Evidence received since the August 1994 Board decision 
includes a November 1995 VA examination report which noted an 
assessment of hearing loss, otherwise normal routine physical 
examination.  

Audiometric testing from February 1996 showed puretone 
thresholds of 45, 35, 45, and 45 decibels in the right ear 
and 10, 10, 20, and 25 decibels in the left ear at 1000, 
2000, 3000, and 4000 Hertz, respectively.  The examiner noted 
that the right ear showed mild, mixed impairment for pure 
tones.  The left ear showed normal sensitivity for pure 
tones.  Word discrimination was excellent in both ears.  

In a February 1996 note, the veteran indicated that his 
hearing problem has been present since his discharge from the 
military.  He stated that upon separation, a physician told 
him that he incurred substantial hearing loss and recommended 
follow up by a private physician.  

In July 1996, the veteran submitted audiological evaluations 
from February 1991, October 1991, March 1992, June 1994 and 
November 1994 which noted results essentially the same as the 
October 1990 VA audiological examination.  

In February 1997, the veteran submitted VA outpatient 
treatment reports dated 1981-1996 which show that he received 
periodic treatment for otitis media and hearing loss.  At 
this time he also submitted an August 1996 audiogram which 
shows high frequency hearing loss.  

At the October 1997 personal hearing, the veteran submitted a 
letter from Duane Martin, M.D.  Dr. Martin reported 
evaluating the veteran for right ear hearing difficulties in 
August 1997.  He stated that the veteran had normal hearing 
upon entry into service and was exposed to some gunfire 
during basic training.  He indicated that in 1973 the veteran 
had an employment-related audiogram which produced abnormal 
results.  He related that the veteran had a history of 
chronic otitis media and had ear surgery on three occasions 
at the VA hospital.  Examination revealed marked retraction 
of both tympanic membranes, particularly the right.  An 
audiogram revealed fairly normal hearing on the left with 
moderately severe mixed hearing loss on the right.  Dr. 
Martin indicated that the history and findings were 
compatible with conductive hearing loss on the right 
secondary to chronic otitis media.  He stated that it was his 
opinion to a reasonable degree of medical certainty that the 
veteran's conductive hearing loss is related to his military 
service.  Specifically, he indicated that the veteran's 
hearing loss is related to the right ear infection which 
occurred prior to discharge from the military.  

During the October 1997 personal hearing, the veteran 
testified that he was exposed to gunfire during basic 
training and while stationed in Korea.  He indicated that he 
was treated for an ear infection just prior to his discharge 
from service and was instructed to get follow up treatment at 
a VA hospital.  He related that he did not receive outpatient 
VA treatment for his hearing problems until 1973.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
disease, including sensorineural hearing loss, if manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The United States Court of Veterans Appeals (Court) has held 
that once a denial of a claim of service connection has 
become final, it cannot subsequently be reopened unless new 
and material evidence has been presented.  This determination 
involves a two-step analysis.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  

In August 1995, the veteran filed his current application to 
reopen the claim for service connection for right ear hearing 
loss.  The claim may only be reopened if new and material 
evidence has been submitted since the final August 1994 Board 
decision.  38 U.S.C.A. §§ 5108, 7104.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, 155 F.3d 1356 (Fed.Cir.1998).  

Evidence considered at the time of the August 1994 Board 
decision includes service medical records which show no 
treatment or complaints of an ear condition.  The ears and 
hearing were normal at the time of the 1968 service 
separation examination.  Previously considered evidence also 
included VA outpatient treatment reports from 1981-1992 
showing otitis media and hearing loss in the right ear.  
These medical records and several statements by the veteran 
note his assertions that his hearing loss began in service 
and caused him to lose several jobs.  

Since the 1994 Board decision, the veteran submitted 
duplicate VA outpatient treatment records from 1981-1992 and 
submitted additional records from 1994-1996 that show 
treatment for right ear problems and hearing loss.  These 
records contain cumulative, not new, information.  It was 
previously established, and is not in dispute, that the 
veteran has right ear problems/hearing loss.  

Since the 1994 Board decision, the veteran has provided 
statements and hearing testimony again asserting that his 
hearing loss was incurred in service.  He has repeatedly 
stated that he was treated for an ear infection just prior to 
discharge from active duty and was instructed to seek 
treatment upon separation.  However, the service medical 
records contain no record of such treatment.  These 
repetitive statements are not new evidence.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Moreover, the veteran's 
statements are not material evidence since, as a layman, he 
has no competence to give a medical opinion on the diagnosis 
or etiology of a condition, and his statements on such 
matters do not constitute material evidence to reopen his 
claim of service connection.  Moray v. Brown, 5 Vet. App. 211 
(1993).  

In support of his claim, the veteran also submitted a 1997 
statement from Dr. Duane Martin, who examined him more than 
twenty-five years after service.  Dr. Martin indicated that 
there was a connection between the veteran's current right 
ear condition and service.  Although he examined the veteran, 
there is no evidence that he formed his opinion on a basis 
separate from the veteran's recitation of his medical history 
and opinion regarding the incurrence of a hearing problem in 
service.  Dr. Martin stated that the veteran suffered from a 
severe right-sided ear infection during service; however, the 
evidence of record does not support that history.  Dr. 
Martin's opinion, based on an inaccurate and incomplete 
history provided by the veteran, has no probative value.  
Reonal v. Brown, 5 Vet. App. 458(1993).  The Board finds that 
this evidence, although new, is not material because the 
opinion is based on an inaccurate history and is, at best, 
speculative in nature.  Spalding v. Brown, 10 Vet. App. 6 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996); Elkins 
v. Brown, 5 Vet. App. 474 (1993).

The Board concludes that new and material evidence has not 
been submitted since the August 1994 Board decision that 
denied the veteran's application to reopen a claim for 
service connection for right ear hearing loss.  Thus, the 
claim has not been reopened, and the August 1994 Board 
decision remains final.  



ORDER

The appeal to reopen a claim of service connection for right 
ear hearing loss is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

